Citation Nr: 0209624	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for high blood pressure.

3. Entitlement to service connection for heart disease. 

4. Entitlement to service connection for diabetes.

5. Entitlement to service connection for a left leg 
disability, other than the left
     knee.

6. Entitlement to service connection for a vertebral injury, 
other than a back disorder.





7. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

8. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, other than a vertebral injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from February 1965 to 
December 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio. 



As a preliminary matter, the Board must clarify the issues 
that are present in this appeal, in particular those 
regarding the appellant's claims for disabilities of the 
right knee, left knee, left leg, and back.  38 C.F.R. § 19.35 
(Certification of issues for Board review is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.).    

During the course of a Travel Board hearing before the 
undersigned on February 11, 2002, the appellant stated that 
he desired to withdraw his appeal for service connection of a 
right knee disorder.  Applicable law provides in part that a 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001).  

Because the appellant has withdrawn this appeal with respect 
to the issue of service connection for a disability of the 
right knee, there remain no allegations of errors of fact or 
law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal to this extent and it is dismissed without 
prejudice. 

The record reflects that by rating decision dated in April 
1985, service connection was denied for disorders of the left 
knee and back.  The appellant did not file a Notice of 
Disagreement challenging the April 1985 decision.  See 38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.   [A notice of disagreement must: 
(1) express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision; and (5) be 
filed by the claimant or the claimant's representative].  




In April 1995, the appellant sought to reopen his claim for 
disorders of the left knee and lower back "and vertebrae 
injury."  Additionally, the appellant claimed entitlement to 
service connection for a "left leg disability"  By rating 
decision dated in September 1995, the RO found that the 
appellant had not submitted new and material evidence that 
was sufficient to warrant the reopening of his claims for 
disorders of the left knee and back.  The RO did not then 
construe the appellant's claim for a left leg disability as 
separate from his attempt to reopen the claim relative to the 
left knee; nor did it construe the attempt to reopen the 
claim for a back disorder as separate from the vertebral 
disorder.  The appellant did not file a Notice of 
Disagreement as to the September 1995 rating decision.

The appellant's current claims arose by application received 
in March 1998.  Among other disorders, the appellant again 
sought service connection for disorders of the left knee, 
left leg, lower back, and "vertebrae."  In its June 1998 
rating decision, the RO in part denied service connection for 
the left leg condition and for a vertebral injury, and noted 
that service connection had previously been denied for 
disorders of the left knee and back.  In his August 1998 
Notice of Disagreement, the appellant challenged the denial 
of service connection for a knee disorder, as well as "all 
other conditions" for which he sought service connection.  

As to the appellant's attempt to reopen claims relative to 
the left knee and back, the Board finds that the appellant's 
August 1998 Notice of Disagreement is sufficient to confer 
jurisdiction over the RO's finding that he had not submitted 
new and material evidence.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Because the appellant has not been apprised of 
the law and regulations pertaining to the reopening of his 
claims through a Statement of the Case, these two claims will 
be remanded to ensure compliance with due process 
requirements of law.   

At the February 2001 Travel Board hearing, the appellant 
presented testimony and argument as to the asserted left 
lower extremity and back disorders.  Having examined the 
appellant's testimony and the record in its entirety, it 
appears that the appellant is claiming entitlement to service 
connection for a single disability of the left leg (variously 
described as the left leg or the left knee); and a single 
disability of the back (variously described as the back or 
the vertebrae).

The evidence of record and the appellant's contentions as to 
the left lower extremity (i.e., left knee and leg) and back 
(i.e., the back and "vertebrae") are largely the same.  In 
these circumstances, these claims are inextricably 
intertwined:  the Board should not and cannot evaluate the 
evidence of record as to the appellant's left leg disorder 
without evaluation of the evidence pertaining to the claimed 
left knee and back disabilities, which remain pending for due 
process requirements.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (A claim is inextricably intertwined if the 
RO would have to reexamine the merits of any other claim that 
has been denied by the Board, or the appellate courts, which 
is pending on appeal pursuant to the same action); see also 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992) (The prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.).     

The Board will therefore remand the issues of reopening of 
the appellant's claims for a left knee and back disorder, and 
will defer action on his left leg and vertebral claims 
pending further action by the RO on the former claims. 


FINDINGS OF FACT

1. On February 11, 2002, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that he had withdrawn the 
appeal with respect to the issue of service connection for 
a disability of the right knee.

2. The appellant has been notified of the evidence necessary 
to substantiate the claims under current review, and all 
relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.

3. There is no competent evidence that the appellant's 
currently diagnosed high blood pressure had its onset 
during active military service, was diagnosed within one 
year thereafter or is related to service.

4. There is no competent evidence that the appellant's 
currently diagnosed diabetes had its onset during active 
military service, was diagnosed within one year thereafter 
or is related to service.

5. There is no competent evidence that the appellant's 
currently diagnosed ischemia, angina, and coronary artery 
disease had their onset during active military service, 
were diagnosed within one year thereafter or are related 
to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal with 
respect to the issue of service connection for a 
disability of the right knee have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2001).

2. High blood pressure was not incurred or aggravated during 
active service, and may not be presumed to have been 
incurred in active service..  38 U.S.C.A.
§§ 1110, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

3. Diabetes was not incurred or aggravated during active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103,
5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4. Heart disease was not incurred or aggravated during active 
service, and may not be presumed to have been incurred in 
active service..  38 U.S.C.A. §§ 1110,
5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The Board is of the opinion that the provisions of the VCAA, 
as well as previously existing law, have been fulfilled in 
this case and the appellant's claims pertaining to service 
connection for diabetes, heart disease and high blood 
pressure are ready for appellate review.

The subject claims were initially denied by rating decision 
dated in June 1998 on the basis that the claims were not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim and superseded the ruling of Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  However, through a 
Statement of the Case issued in August 1998, the appellant 
was advised in part that in order to substantiate the claims, 
the submission of evidence indicating a current disability 
linked by competent evidence to military service would be 
required.  

Subsequent to the passage of the VCAA and the retrieval of 
medical records from those VA medical facilities reported by 
the appellant to have afforded him care, the RO reconsidered 
the appellant's claims under the new law.  In a February 2000 
Supplemental Statement of the Case, the RO reported that it 
had exhausted all  efforts in retrieving VA medical records 
and that such investigation was undertaken with a view 
towards complying with the requirements of the VCAA.  The RO 
further advised the appellant that he had not identified any 
non-VA or private medical care providers who had treated him 
for the disorders in question, and that  under the VCAA, a 
claimant for VA benefits had the responsibility to present 
and support a claim for benefits, except as otherwise 
provided by law. 38 U.S.C. 
§ 5107(a) (West 2001).  The RO specifically advised the 
appellant that although it had obtained the medical records 
he cited, the evidence showed no relationship of his claimed 
disabilities to active duty, and that because the 
disabilities were treated long after service, there was no 
reasonable possibility of entitlement to the benefits sought.  

Through his representative's statement received in August 
2001, the appellant did not address the RO's advisement as to 
the lack of medical evidence relative to the claims at issue.        

During a February 2002 Travel Board hearing, the appellant 
stated that he did not undergo medical care by any physicians 
other than those employed by VA. However, the appellant 
reported that he had been examined by Dr. William Crouch and 
by the Social Security Administration, and had been found to 
have left leg or knee pathology.  The appellant was therefore 
afforded a 60-day period to obtain and submit any further 
medical records, in particular those of Dr. Crouch and the 
Social Security Administration.  

In April 2002, the appellant through his representative 
forwarded medical records generated by and a letter from Dr. 
Crouch, who is identified as an orthopedic specialist.  These 
documents relate to the appellant's left knee disorder, and 
are devoid of any mention of diabetes, hypertension or a 
heart disorder.  Further, in an April 2002 application for VA 
compensation, the appellant reported that he had been treated 
by physicians at "Orthopedic One," at the same address he 
previously provided for Dr. Crouch.  In the same document, 
the appellant reported that he had been treated by Drs. 
Kelley and L. Miller beginning in July 1975 for an enlarged 
heart and diabetes.  However, the appellant did not forward 
medical records authored by these physicians, or those 
generated by or on behalf of the Social Security 
Administration.  As will be set forth below, the appellant 
has consistently reported that no physician has linked his 
hypertensive, diabetes or heart disorders to military 
service, and he has otherwise reported he was treated solely 
by VA practitioners for the disorders at issue.

Given these factors, the record indicates that all relevant 
records pertaining to the appellant's claims of service 
connection for diabetes, hypertension and a heart disorder 
have been obtained.  The only other non-VA treating physician 
the appellant reports to have afforded him treatment is Dr. 
Crouch, who treated him for a left knee disorder, which is 
not under consideration in this decision.    

Specifically under the VCAA, a claimant is entitled to 
assistance in the development of the claim by the affording 
of a VA medial examination if such inquiry is necessary to 
make a decision on the claim. By "necessary" in this context 
is meant that the record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (C) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. 38 U.S.C. § 5103A(d) (West 2001).

The Board is of the opinion that further medical inquiry is 
not necessary under the VCAA or previously existing law.  As 
will be set forth below, the appellant has not reported, and 
the record does not show, that he has had persistent or 
recurrent symptoms of the disability since military service, 
and the only opinion that links the disorders diagnosed in 
the late 1980's to his military service approximately 20 
years earlier is his own.  In this respect, the evidence does 
not indicate that the disability or symptoms may be 
associated with the claimant's active military service and 
there are no findings in service that warrant a medical 
examination to evaluate the veteran's claim.  Accordingly, a 
current medical examination is not warranted.


Factual Background

The appellant's claims arose by application received in March 
1998.

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of 
hypertension, diabetes, or heart disease.
In an October 1966 pre-separation physical examination 
medical history questionnaire, the appellant reported that he 
had experienced pain or pressure in the chest.  His 
separation physical examination detected no abnormalities.  
At the time of his separation examination, the appellant's 
PULHES physical profile noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The appellant underwent a VA physical examination in March 
1985.  An electrocardiographic examination resulted in normal 
findings.  The examiner noted that the appellant had reported 
being diagnosed to have hypertension.

In a February 1995 VA medical record, it was noted that the 
appellant had a previous history of hypertension and non-
insulin dependent diabetes mellitus.  It was also noted that 
the appellant had the placement of a cardiac catheter five 
years previously without blockage.  The treatment note 
reflects no mention of any incident of the appellant's 
military service.  

The appellant underwent a VA physical examination in June 
1995.  He informed examiners that he had been diagnosed to 
have hypertension 10 years previously but that he was not 
then using antihypertensive medication.  He was also noted to 
have informed the examining physician that he had been 
diagnosed to have borderline diabetes mellitus, but that he 
was not then using any hypoglycemic medications.  Upon 
electrocardiographic examination, a normal sinus rhythm and 
non-specific T-wave abnormality were noted.     

In August 200, the appellant's medical treatment files 
generated by the VA Medical Centers in Cincinnati and 
Cleveland, Ohio; Fort Wayne, Indiana; and Ann Arbor, Michigan 
were obtained.  In relevant part, the appellant's files 
reflect periodic care for diabetes, uncontrolled hypertension 
and cardiovascular disorder including ischemia, angina, and 
coronary artery disease from February 1995 through March 
1999.  Apart from its historical occurrence, these records do 
not mention or allude to the appellant's military service as 
either causing or relating to any of the disorders being 
treated, nor do they relate continuous symptoms since the 
appellant's discharge from active duty in December 1966.  

In February 2002, the appellant presented testimony before 
the undersigned at a Travel Board hearing in Cleveland, Ohio.  
In substance, the appellant stated that at some time in 
approximately the late 1980's, he became very nervous and 
noticed that his voice had changed.  He stated that he then 
underwent a physical examination and following a diagnosis of 
high blood pressure, he was treated at the VA Medical Center 
in Fort Wayne, Indiana.  The appellant stated that he was 
also diagnosed to have enlargement of the heart through a VA 
echocardiogram.  

The appellant denied having heart difficulties or high blood 
pressure while in service or within years thereafter.  He 
stated that the first time he noticed such 

problems was in the late 1980's or early 1990's time frame, 
and that no physician had related any of these disabilities 
to military service.  The appellant argued that after he was 
released from Airborne training while on active duty, he 
became periodically very nervous, which he believed 
eventually caused his disorders.  

The appellant further testified that he was diagnosed to have 
diabetes in the late 1980's, and that he believed that stress 
from his military service was its cause.  He stated that no 
physician had opined that his disorder was related to 
service.    

Analyses

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

As to hypertension and diabetes mellitus, applicable law 
provides that it may be presumed to have been incurred in 
service if it was manifested to a compensable (10 percent) 
degree within one year of a veteran's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1995).  


In this matter, the appellant does not contend and the record 
does not show diagnoses of hypertension or diabetes either in 
service or within one year thereafter.  The presumptive 
provisions above do not therefore avail the appellant.  

There must therefore be some competent medical opinion to 
link the appellant's disorders, including heart disease, to 
some incident of military service.  The appellant does not 
contend, and the record does not suggest, that the appellant 
has had any continuous symptoms of the disorders in question 
since his discharge.  Instead, the appellant reports the 
earliest onset of these symptoms approximately 15 to 20 years 
after he left military service. Given that the appellant has 
reported no physician has linked the disorders to service, 
and the medical evidence obtained pursuant to VA's duty to 
assist confirms such report, there is no basis upon which to 
grant this appeal.  38 C.F.R. § 3.303(b) (If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.). 

Although the appellant asserts that the disorders are linked 
to military service, the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

The Board finds that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for high blood pressure, heart disease and 
diabetes.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the appellant's 
present claims, however, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The appeal on these issues is therefore denied.



ORDER

The appeal with respect to the issue of service connection 
for a disability of the right knee is dismissed.

Service connection for high blood pressure is denied.

Service connection for heart disease is denied. 

Service connection for diabetes is denied.


REMAND

As noted above, by rating decision dated in June 1998, the RO 
found in part that the appellant had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for disabilities of the left knee and 
back.  Although the appellant filed a Notice of Disagreement 
in August 1998 as to the RO's decision, a Statement of the 
Case was not been issued.  In Manlicon v. West, 12 Vet. App. 
238 (1999), the Court held that in these circumstances where 
a notice of disagreement is filed, but a statement of the 
case has not been issued, the Board must remand these issues 
to the RO to direct that a statement of the case be issued.  
The Board is deferring action on the veteran's claims of 
entitlement to service connection for a left leg disability, 
other than left knee and a vertebral injury, other than a 
back disorder until the RO completes action on the veteran's 
claims of submitting new and material evidence in regard to 
his left knee and back claims. 

The failure to issue a Statement of the Case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim will be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).

Accordingly, the claims are REMANDED for the following:

1.  After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the RO 
should furnish the veteran and his 
representative a statement of the case 
addressing the issues of whether he has 
submitted new and material evidence for 
service connection for a left knee or 
back disability, and afford them an 
opportunity to perfect an appeal of the 
RO's denial of these issues by submitting 
a substantive appeal in response thereto.  
The RO should advise the veteran and 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of these issues 
following the issuance of the statement 
of the case unless he perfects his 
appeal. 

2.  The RO is reminded that upon 
completion of its action on the above 
issues, the claims folder must be 
returned to the Board for appellate 
review of the claims of entitlement to 
service connection for a left leg 
disability, other than left knee and 
vertebral injury, other than a back 
disorder which are deferred in this 
remand.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

As noted above, the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court. The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary. Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is further 
advised that in the event the RO does not find in his favor 
on either of the remanded issues, if he desires to pursue his 
appeal on the denied claims, he must submit a Substantive 
Appeal.  38 U.S.C.A. § 7105(d)(3).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


